                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

RONNIE NIXON                                                               PLAINTIFF

v.                         CASE NO. 3:19-CV-00211 BSM

BECKY HITTS, et al.                                                     DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 3] is adopted, and Nixon’s claims are dismissed

without prejudice.

      IT IS SO ORDERED this 25th day of September 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
